I do not agree to that portion of the opinion of the presiding judge which holds that the trial court committed no error in admitting, over objections of appellant, his confessions made before the grand jury, after being warned in regard to the burglary charged in the indictment. In support of the opinion, Thomas v. State, 35 Texas Criminal Reports, 178; Jones v. State, 33 Texas Criminal Reports, 7; Paris v. State, 35 Texas Criminal Reports, 82; Thompson v. State, 19 Texas Criminal Appeals, 593; Nicks v. State, 40 Texas Criminal Reports, 1, — are referred to; and Gutgesell v. State (Texas Criminal Appeals), 43 Southwestern Reporter, 1016, is overruled. It is remarked as strange that in Gutgesell's case no reference was made to the above decisions. In Thompson's case, supra, this character of evidence was rejected. In Jones' case the question was not raised. Nor was the point raised in Paris' case, it being merely insisted in that case that the testimony was not freely and voluntarily made, but given under the promise of immunity. In Nicks' case it does not appear that the testimony introduced was a confession before the grand jury. The opinion suggests that the confession of appellant had been made outside the jury room to the county attorney, and was used in the grand jury room to indict other persons, and the objection urged was that the testimony was inadmissible because used before the grand jury to indict others. Spangler's case, 41 Texas Criminal Reports, 424, is also referred to; but here the grand jury's testimony was only used by the witness to refresh his memory and was not used as evidence before the petit jury. In Thomas' case, however, evidence of a confession made by defendant before the grand jury was admitted as original testimony. Reference was here made to Clanton's case, which overruled Ruby's case, in 9 Texas Criminal Appeals. Now, it appears all these cases, so far as any question was made as to this character of testimony, were based on Clanton's case. All that was decided in that case was that a witness could be impeached by contradictory testimony adduced by him before the grand jury. In that case, however, Mr. Wharton was referred to, and some expressions of his were quoted with seeming approval, to wit: "Of course a prudent discretion should be exercised by the court in the admission of such testimony. It is not properly admissible for all purposes, nor in reference to all the proceedings of the grand jury. It is only when in the judgment of the court it becomes material to the administration of justice that it should be allowed." This expression, and not the decision itself, seems to have furnished *Page 584 
the keynote for subsequent decisions on the subject. That is, such testimony was admissible when in the judgment of the court it becomes material to the administration of justice that it should be allowed, thus leaving the rule of law as to the admissibility of the evidence to be determined by the trial judge. See Thompson v. State, supra; and Scott v. State, 23 Texas Crim. App., 521. So that the effect of the decision in Gutgesell's case was really to explain what was said in Clanton's case, and to indicate the point decided, and while the other decisions were not expressly overruled by name, so far as they follewed the dicta used in Clanton's case they were overruled. All of said cases, except the Nicks case and Spangler case, were decided before the Gutgesell case. In the latter case (rendered by Judge Hurt) the admissibility of testimony taken before the grand jury as original evidence, and not in contradiction of the testimony of the witness testifying in the case on trial, came squarely before this court, and our statutes on the subject were thoroughly discussed. And it was there held to be the declared policy of our law "to make secret all of the proceedings before the grand jury, except as provided in said article 404, Code of Criminal Procedure, which authorizes a disclosure of such proceeding whenever the truth or falsity of evidence given in the grand jury room in a criminal case shall be under investigation." Before that case was decided, the same doctrine was announced in Hines v. State, 37 Texas Criminal Reports, 339 (an opinion rendered by our present presiding judge) and has since been followed in Christian v. State, 40 Texas Criminal Reports, 669. So it would seem if any question could be settled by decisions that this should be considered res adjudicata. I notice in the opinion a great number of cases from other States are referred to, but it occurs to me that it would be an unprofitable task to review them. They only serve to indicate in those States a relaxation of the general rule which came down to us from the common law, that the proceedings before the grand jury were to be kept secret. But certainly these decisions can not be invoked as an interpretation of our own statutes on the subject. That is plain enough, and when the language requires a grand juror to swear that he will keep secret all the proceedings had before the grand jury, unless required to disclose same in the course of a judicial proceeding, in which the truth or falsity of evidence given in the grand jury room in a criminal case shall be under investigation, this oath requires no judicial interpretation. It prescribes the only contingency in which the grand jury room can be gone into for evidence. And for this court to require a member of the grand jury to disclose something against his oath, it occurs to me would be doing violence to his conscience.
In regard to cases cited authorizing the indictment to be set aside on evidence that the indictment was not found by at least nine grand jurors, or that some person not authorized by law was present when the grand jury were deliberating or voting upon the indictment — *Page 585 
this is authorized by statute, article 559, Code of Criminal Procedure, and besides, it does not require a disclosure of the proceedings or testimony taken before the grand jury.
For the reasons given, I do not concur in that part of the opinion which I have discussed.